Title: To George Washington from Henry Knox, 11 December 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 11th December 1787.

I thank you for your kind favor of the 15th October which was duly received.
Notwithstanding the opposition and writings of the enemies of the new constitution it is now pretty apparent that it will be received by considerable majorities in New Hampshire, Massachusetts Connecticut New Jersey, Pennsylvania, and Delaware.
The information from Maryland is defective, but Virginia it is said will powerfully oppose it. North Carolina will be materially influenced by the conduct of Virginia[.] In South Carolina and Georgia it is presumed that it will be adopted.
Respecting this state it is difficult to determine with any precision. The City, and the enlightened and independent men of the Country are generally for it—The warm friends of the new constitution say that the majority of the people are in its favor while its adversaries assert roundly that the majority is with them. The paper money people both in this State and Rhode Island are against it.
But as a War between France and England seems inevitable, and a general War in Europe probable, the result may be highly beneficial to this Country—1st By preventing the European intrigues against our being a respectable nation, which would most probably be the case were their agents instructed by their courts on the subject—The war will find them other employment—2dly The War will impress on the fears of the people of the United States the necessity of a general government to defend them against the insults and invasions of the Europeans[.] Feeble as the powers of the federal government are in this moment, it would be difficult, if not impracticable to prevent our own people from improperly interfering in the dispute by taking one side or the other—Reprisals would be made on our commerce, and a war ensue, without a hope of success on our side[.] This subject being forcibly impressed on the public mind will have its full effect unless we are devoted to destruction.

Mrs Knox a few days ago was delivered of her eighth child a son, who with his mother are perfectly well—As an evidence of our respect and affection for you which we hope will survive ourselves, we have done him the honor of giving him your name. Mrs Knox joins me in presenting our sincere and affectionate respects to Mrs Washington and I am my dear sir with the most perfect attachment Your very humble Servant

H. Knox


If Colonel Humphreys is with you please to present my love to him—He has grown so big, that I feel quite small in comparison with him—I hope he lives solely on water gruel.

